14 N.Y.3d 753 (2010)
925 N.E.2d 580
898 N.Y.S.2d 542
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
JUAN RIVERA, Appellant.
Court of Appeals of New York.
Decided February 18, 2010.
Juan Rivera, appellant pro se.
*754 Cyrus R. Vance, Jr., District Attorney, New York City (Timothy C. Stone of counsel), for respondent.
Flemming Zulack Williamson Zauderer LLP, New York City (Megan P. Davis of counsel), for Appellate Courts Committee of the New York County Lawyers' Association, amicus curiae.
Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant has not demonstrated the absence of a legitimate explanation for his appellate counsel's failure to brief the issue whether his guilty plea should be vacated under People v Catu (4 NY3d 242 [2005]; (see People v Borrell, 12 NY3d 365, 369 [2009]; People v Rivera, 71 NY2d 705, 709 [1988]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.